EXHIBIT 10.18

       

AGREEMENT FOR SALE AND PURCHASE

     

between

       

ELIZABETH ARDEN, INC, a Florida corporation f/k/a/

FRENCH FRANGRANCES, INC., a Florida corporation

(Seller)

     

and

     

NINA ELAZAR

(Buyer)

         

14100 N.W. 60th Avenue

Miami Lakes, Florida

         

Elizabeth Arden, Inc. has requested confidential treatment for certain
information that has been redacted from this agreement and replaced with an
asterisk (*) pursuant to Rule 24b-2(b) under the Securities and Exchange Act of
1934, as amended.





 

AGREEMENT FOR SALE AND PURCHASE

 

               THIS AGREEMENT FOR SALE AND PURCHASE

(the "Agreement") dated as of March 29, 2005 (the "Effective Date"), by and
between ELIZABETH ARDEN, INC., a Florida corporation (the "Seller") and NINA
ELAZAR (the "Buyer").



W

I T N E S S E T H:



               

In consideration of the sum of Ten Dollars ($10.00), other good and valuable
consideration and the covenants in this Agreement, Seller and Buyer hereby agree
as follows:



 

ARTICLE 1



Purchase and Sale

               

1.1     The Property. Seller agrees to sell to Buyer and Buyer agrees to
purchase from Seller, (a) Seller's fee simple title interest in that certain
real property located in Miami-Dade, County, Florida and more particularly
described on Schedule 1.1-A attached hereto and made a part hereof, together
with any buildings, improvements, and fixtures (excluding the "Seller's Personal
Property and Fixtures" to the extent deemed fixtures) owned by Seller and
located thereon (collectively, the "Real Property"), including specifically,
those fixtures more particularly described on Schedule 1.1-B attached hereto and
made a part hereof (the "Buyer's Fixtures"), and (b) the personal property now
owned by Seller (excluding the Seller's Personal Property and Fixtures to the
extent deemed personal property), located in or upon the Real Property and more
particularly described on Schedule 1.1-C attached hereto and made a part hereof
(collectively, the "Personal Property"). The Real Property and the Personal
Property collectively shall be referred to as the "Property." As used in this
Agreement, the term "Seller's Personal Property and Fixtures" shall collectively
mean all of the Seller's personal property, fixtures, materials, equipment and
machinery as more particularly described on Schedule 1.1-D attached hereto and
made a part hereof, which Seller's Personal Property and Fixtures are hereby
expressly excluded from the sale of the Property and shall remain the property
of the Seller after the Closing (as defined below), unless Buyer elects to
exercise the Options (as defined below).



               

1.2     [*]



 

 

- 2 -

ARTICLE 2



Purchase Price

               

2.1     Amount and Payment.  [*], the total purchase price for the Property
shall be [*] (the "Purchase Price"), which Purchase Price shall be payable to
Seller as follows:



                         (a)     Initial Deposit.  Upon the execution of this
Agreement, Buyer shall deliver to the trust account of Robert G. Monas, P.A.
(the "Escrow Agent") an initial deposit in the amount of FIFTY THOUSAND DOLLARS
($50,000.00) (the "Initial Deposit").

                         (b)     Second Deposit.  Provided Buyer has not
delivered the Termination Notice (as defined below) prior to the expiration of
the Inspection Period and subject to Section 5.2, the Buyer shall (prior to the
expiration of the Inspection Period) deliver to the Escrow Agent a second
deposit in the amount of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) (the
"Second Deposit").

                         (c)     Third Deposit.  Provided Buyer has not
delivered the Termination Notice (as defined below) prior to the expiration of
the Inspection Period, within one hundred five (105) days after the Effective
Date, the Buyer shall deliver to the Escrow Agent a third deposit in the amount
of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (the "Third Deposit").

                         (d)     Fourth Deposit.  Provided Buyer has not
delivered the Termination Notice (as defined below) prior to the expiration of
the Inspection Period, within one hundred twenty (120) days after the Effective
Date, the Buyer shall deliver to the Escrow Agent a fourth deposit in the amount
of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (the "Fourth Deposit"). The
Initial Deposit, Second Deposit, Third Deposit and Fourth Deposit shall be held
in an interest bearing account and collectively shall be referred to as the
"Deposit". The Deposit shall be held by the Escrow Agent in an interest bearing
account and disbursed in accordance with the terms and conditions of this
Agreement. Except in the event of a Buyer Default (as defined below), all
interest shall accrue to Buyer. At Closing, the Deposit shall be credited
against the Purchase Price and wire transferred to Seller by the Escrow Agent.

                         (e)     Balance to Close.  At the Closing, Buyer shall
pay to the Seller by wire transfer of federal funds the balance of the Purchase
Price, [*], plus or minus prorations and adjustments as provided in this
Agreement (the "Cash To Close").

ARTICLE 3



Closing Date

               

3.1     Closing.  The purchase and sale of the Property contemplated by this
Agreement (the "Transaction") shall be completed through a closing (the
"Closing"), which Closing shall



- 3 -



occur at the offices of Buyer's counsel, on or before date mutually acceptable
to Seller and Buyer that is not later than July 31, 2005 (the "Closing Date"),
provided that if Seller elects (or is required) to cure the Title Defects (both
as defined below) pursuant to Paragraphs 5.2 and 5.4 of this Agreement,
respectively, then the Closing Date shall be extended (if necessary) to the
second (2nd) Business Day following the expiration of the Cure Period or the
Survey Cure Period (both as defined below).

ARTICLE 4



Title to the Property

               4.1     Real Property.  Seller shall convey to Buyer good and
marketable fee simple title to the Real Property by special warranty deed (the
"Deed") containing special covenants and special warranties of title, subject to
the permitted exceptions set forth on Schedule 4.1 attached hereto and made a
part hereof (collectively, the "Permitted Exceptions").

               4.2     Service Contracts.  Seller also shall transfer the
Personal Property, if any, and convey title to the Real Property, subject to the
contracts, licenses, service contracts, miscellaneous agreements and maintenance
agreements set forth on Schedule 4.2-A attached hereto and made a part hereof
(collectively, the "Service Contracts"), which Service Contracts shall be
assigned by Seller and assumed by Buyer at Closing pursuant to an assignment and
assumption agreement in the form attached hereto as Schedule 4.2-B and made a
part hereof (the "Assignment and Assumption of Service Contracts").

               4.3     Personal Property.  Seller shall convey to Buyer title to
the Personal Property, if any, by bill of sale with special warranty of title,
but without warranty of fitness or merchantability (the "Bill of Sale").

ARTICLE 5



Evidence of Title and Survey

               5.1     Evidence of Title.  Within five (5) business days from
the Effective Date, the Seller shall deliver to Buyer a mortgagee title
insurance policy relating to the property (the "Prior Title Policy"). Prior to
the expiration of the Inspection Period, the Buyer shall cause a title agent
designated by the Buyer (the "Title Agent") to issue to Buyer (and deliver a
copy to Seller of) an owner's title insurance commitment relating to the Real
Property (the "Title Commitment"), underwritten by a nationally recognized title
insurance company (the "Title Company"). Upon recordation of the Deed, the Buyer
shall cause the Title Agent to issue an owner's title insurance policy in the
amount of the Purchase Price (the "Title Policy"), which Title Policy shall
insure Buyer's fee simple interest in the Real Property.

               5.2     Title Matters.  Buyer shall have until the expiration of
the Inspection Period (the "Title Review Period") to review the Title
Commitment. If Buyer discovers any Title Defects, Buyer shall give written
notice to Seller of the Title Defects before the expiration of the Title Review
Period. Following the Title Review Period, if Buyer discovers any Title Defects
which post-date the

- 4 -



effective date of the Title Commitment, Buyer shall give written notice to
Seller of the Title Defects within three (3) days from the date Buyer discovers
said Title Defects (the "Objection Period"). "Title Defects" shall mean any
matters or title exceptions which render title to the Real Property unmarketable
in accordance with the applicable title standards adopted by the Florida Bar,
excluding (i) the Permitted Exceptions, and (iii) all title matters set forth in
or disclosed by the Title Commitment and/or the Prior Title Policy which were
not timely objected to as Title Defects by the Buyer in accordance with the
terms of this Paragraph 5.2.

               In the event Buyer notifies Seller in writing of any Title
Defects before the expiration of the Title Review Period and/or the Objection
Period, as applicable, Seller shall have up to sixty (60) days from receipt of
Buyer's written notice (the "Cure Period") to cure the Title Defects which have
been noted by Buyer in its notice to Seller; provided that, Seller, in its sole
discretion, shall determine whether it shall attempt to cure the Title Defects
(and the Closing Date shall be extended until the expiration of the Cure Period
if Seller elects to cure the Title Defects). Seller shall advise Buyer in
writing whether it will attempt to cure the Title Defects within ten (10) days
of Seller's receipt of Buyer's written notice regarding the existence of said
Title Defects (and the time for delivery of any Deposit to the Escrow Agent due
during this time period shall be extended until two (2) business days after
Seller provides its notice to Buyer whether it shall attempt to cure the Title
Defects). Buyer specifically acknowledges that Seller shall not be obligated to
cure the Title Defects. Should Seller be unsuccessful in curing the Title
Defects before the expiration of the Cure Period or should Seller be unwilling
to cure the Title Defects, Buyer shall elect within five (5) Business Days of
the expiration of the Cure Period or within five (5) Business Days of Buyer's
receipt of Seller's notice that Seller is unable or unwilling to cure the Title
Defects, as applicable, to either (i) accept title to the Real Property as it
then is and proceed to close the Transaction pursuant to the terms of this
Agreement without a reduction in the Purchase Price, or (ii) terminate this
Agreement and demand a refund of the Deposit which shall be returned to Buyer,
whereupon neither party shall have any further liability or obligations
hereunder except for those liabilities and obligations which by the terms hereof
expressly survive the termination of this Agreement. If there are no Title
Defects or if Seller is successful in curing the Title Defects, then Seller and
Buyer shall proceed to close the Transaction pursuant to the terms of this
Agreement without a reduction in the Purchase Price. Also, if Buyer fails to
object in writing to any Title Defects before the expiration of the Title Review
Period and/or the Objection Period, as applicable, then such failure shall
constitute Buyer's acceptance and approval of status of title to the Real
Property, such Title Defects shall be deemed to be Permitted Exceptions, and
Seller and Buyer shall proceed to close the Transaction pursuant to the terms of
this Agreement without a reduction in the Purchase Price. Notwithstanding the
foregoing, Seller shall be obligated to cure the following items (the "Mandatory
Cure Items"), whether described in the Title Commitment, or first arising or
first disclosed by the Title Company (or otherwise to the Buyer) after the
effective date of the Title Commitment: any mortgage lien granted by the Seller
encumbering the Property. Notwithstanding anything to the contrary set forth
herein, if prior to closing, Seller fails to cure all Mandatory Cure Items, the
Buyer may either: (1) terminate this Agreement by written notice to Seller and
receive a refund of the Deposit or (2) proceed to close on the Transaction and
deduct from the Purchase Price a sum equal to the aggregate amount necessary to
cure the Mandatory Cure Items.

               5.3     Survey.  Within five (5) days from the Effective Date,
the Seller shall, to the extent within Seller's possession, deliver to Buyer a
print of the survey obtained by the Seller in connection with Seller's
acquisition of the Property (the "Prior Survey"). Prior to the expiration

- 5 -



of the Inspection Period, the Buyer may order, at Buyer's expense, a survey of
the Real Property prepared in accordance with the "Minimum Standard Detail
Requirements for Land Title Surveys" jointly established and adopted in 1988 by
the American Land Title Association and the American Congress on Surveying and
Mapping (the "Survey").

               5.4     Survey Matters.  Buyer shall have until the expiration of
the Inspection Period (the "Survey Review Period") to review the Survey. If
Buyer discovers any Survey Title Defects (as defined below), Buyer shall give
written notice to Seller of the Survey Title Defects before the expiration of
the Title Review Period. "Survey Title Defects" shall mean any encroachments,
easements, overlaps or other survey matters which render title to the Real
Property unmarketable, excluding (i) the Permitted Exceptions and (ii) all
encroachments, easements, overlaps and other survey matters set forth on or
disclosed by the Survey and/or the Prior Survey which were not timely objected
to as Survey Title Defects by the Buyer in accordance with the terms of this
Paragraph 5.4 before the expiration of the Survey Review Period.

               In the event Buyer notifies Seller in writing of any Survey Title
Defects before the expiration of the Inspection Period, Seller shall have up to
sixty (60) days from receipt of Buyer's written notice (the "Survey Cure
Period") to cure the Survey Title Defects which have been noted by Buyer in its
notice to Seller; provided that, Seller, in its sole discretion, shall determine
whether it shall attempt to cure the Survey Title Defects (and the Closing Date
shall be extended until the expiration of the Survey Cure Period if Seller
elects to cure the Survey Title Defects). Seller will advise Buyer in writing
whether it will attempt to cure the Survey Title Defects within ten (10) days of
Seller's receipt of Buyer's written notice regarding the existence of said
Survey Title Defects. Buyer specifically acknowledges that Seller shall not be
obligated to cure the Survey Title Defects. Should Seller be unsuccessful in
curing the Survey Title Defects before the expiration of the Survey Cure Period
or should Seller be unwilling to cure the Survey Title Defects, Buyer shall
elect within five (5) Business Days of the expiration of the Survey Cure Period
or within five (5) Business Days of Buyer's receipt of Seller's notice that
Seller is unable or unwilling to cure the Survey Title Defects, as applicable,
to either (i) accept title to the Real Property as set forth on and disclosed by
the Survey and proceed to close the Transaction pursuant to the terms of this
Agreement without a reduction in the Purchase Price, or (ii) terminate this
Agreement and demand a refund of the Deposit which shall be returned to Buyer,
whereupon neither party shall have any further liability or obligations
hereunder except for those liabilities and obligations which by the terms hereof
expressly survive the termination of this Agreement. If there are no Survey
Title Defects or if Seller is successful in curing the Survey Title Defects,
then Seller and Buyer shall proceed to close the Transaction pursuant to the
terms of this Agreement without a reduction in the Purchase Price. Also, if
Buyer fails to object in writing to any Survey Title Defects before the
expiration of the Survey Review Period, then such failure shall constitute
Buyer's acceptance and approval of status of title to the Real Property as set
forth on and disclosed by the Survey, such Survey Title Defects shall be deemed
to be Permitted Exceptions, and Seller and Buyer shall proceed to close the
Transaction pursuant to the Terms of this Agreement without a reduction in the
Purchase Price.

ARTICLE 6



Inspections



               6.1     Inspections.  Within five (5) days after the Effective
Date, Seller shall deliver to Buyer (to the extent not already delivered to
Buyer prior to the Effective Date) copies of any and all

- 6 -



service contracts, appraisals, blueprints, soil tests, soil reports,
environmental audits and engineering reports to the extent such items are in
Seller's possession (collectively, the "Due Diligence Documents"). The Buyer
shall have a seventy-five (75) day period commencing on the Effective Date (the
"Inspection Period") to perform or cause to be performed all inspections and
analyses relating to the Property that Buyer deems appropriate and necessary,
including but not limited to reviewing Property-related agreements, licenses,
permits, performing physical inspections, analyses, surveys, measurements,
environmental tests (including, without limitation, testing of soil conditions
and emissions and for the presence or absence of hazardous materials on or about
the Property), and performing financial, land use, zoning and legal analysis
regarding Buyer's intended use of the Property and general due diligence
regarding compliance with applicable laws, regulations and ordinances
(collectively, the "Inspections"). If Buyer is not satisfied with the result of
the Inspections, Buyer may terminate this Agreement by giving Seller written
notice of termination (the "Termination Notice") prior to the expiration of the
Inspection Period. If Buyer gives the Termination Notice prior to the expiration
of the Inspection Period, then this Agreement shall terminate and the Deposit
shall be returned to the Buyer. Upon termination of this Agreement, Buyer shall
promptly return all Due Diligence Documents to the Seller. The Buyer
specifically acknowledges and agrees that Seller shall not be obligated to
remedy, correct or cure any Property related defect(s) or other matter(s)
disclosed by the Inspections, including any environmental condition. If the
Buyer fails to deliver the Termination Notice prior to the expiration of the
Inspection Period, then such failure to timely deliver the Termination Notice
shall constitute Buyer's approval of the results of the Inspections, and Seller
and Buyer shall proceed to close the Transaction pursuant to the terms of this
Agreement without a reduction in the Purchase Price.

               All physical Inspections of the Property shall be performed by
professional and licensed entities maintaining proper insurance (as reasonably
determined by the Seller), including, without limitation, the insurance coverage
set forth in Paragraph 6.4 of this Agreement. Buyer shall pay all costs of the
Inspections and Buyer shall immediately upon receipt, provide Seller with the
results of the Inspections. If Buyer shall intend to carry out any Inspections
involving the physical disturbance of any portion of the Property, Buyer shall
give Seller at least three (3) Business Days prior written notice of such
intention and the conduct of such Inspection shall be subject to Seller's
reasonable regulations. If requested by Seller, Buyer and its agents shall be
accompanied by a representative of Seller when conducting any Inspections on the
Property. Buyer shall repair any damage to the Property caused by the
Inspections. Buyer shall indemnify and hold Seller harmless from and against any
and all damages, expenses, claims or liabilities for personal injury or property
damage caused by, arising out of or relating to the Inspections. The indemnity
and hold harmless agreements set forth in this paragraph shall survive Closing
and shall not be limited or eliminated by any provision terminating this
Agreement.

               6.2     Inspection Reports.  Buyer hereby agrees that if the
Transaction does not close for any reason whatsoever, Buyer shall deliver to
Seller copies of all engineering, environmental and hazardous materials reports
prepared or obtained by Buyer and also return to Seller all documents, surveys
or other written information of whatever kind or nature in the possession of
Buyer which have been provided by Seller in connection with the Transaction.

               6.3     Satisfactory Inspections.  Buyer's failure to terminate
this Agreement in accordance with the provisions of Article 6 shall constitute
Buyer's acknowledgment that it is satisfied with the results of the Inspections
and Buyer accordingly shall proceed to close the Transaction in accordance with
the terms of this Agreement.

- 7 -



               6.4     Indemnification.  Seller shall have no liability to Buyer
or Buyer's agents, representatives or contractors resulting from their entry
upon the Property and the conduct of the Inspections thereon. The provisions of
this paragraph shall survive Closing and shall not be limited or eliminated by
any provision terminating this Agreement.

ARTICLE 7



"AS IS" Sale

               7.1     No Representations or Warranties. Except for the Seller's
Limited Representations (as defined below), the Buyer acknowledges that Seller
has made no representations or warranties of any nature whatsoever express or
implied, with respect to the Property (including without limitation any
representations or warranties as to habitability, merchantability, fitness for a
particular purpose; title (other than Seller's limited warranty of title to be
set forth in the Deed); the quantity, quality or condition of the Property; the
suitability of the zoning thereof; the availability of permits relating thereto;
the suitability of the Property for any particular use or purpose; any tax
consequences relating to the Transaction; Property-related governmental
approvals; the compliance of the Property with any governmental laws (including
without limitation the Americans with Disabilities Act); the truth, accuracy or
completeness of any of the Due Diligence Documents; or the environmental or
physical condition of the Property. ) Buyer further acknowledges that except for
the Seller's Limited Representations, it is relying solely upon its own
Inspections and is not relying upon any information, document, environmental
assessment, map, sketch, projection, pro forma statement, representation,
guaranty or warranty (whether express or implied, oral or written, material or
immaterial) given or that may have been given by or made on behalf of Seller, or
any of its agents, brokers, consultants, employees, officers, members, managing
members, partners, affiliates, trustees, beneficiaries, directors or
shareholders, including, without limitation, the Due Diligence Documents. The
Buyer specifically acknowledges that the Seller has delivered to Buyer the Prior
Title Policy, Prior Survey and all other Due Diligence Documents without any
representation, warranty or guaranty by or from Seller. Without limiting the
generality of the foregoing provisions, Buyer acknowledges and agrees that: (i)
any environmental or other report with respect to the Property which is
delivered by Seller to Buyer shall be for general informational purposes only;
(ii) Buyer shall not have any right to rely on any such report delivered by
Seller to Buyer, but rather will rely on its own Inspections of the Property and
any reports commissioned by Buyer with respect thereto; and (iii) neither
Seller, any affiliate of Seller nor the person or entity which prepared any such
report delivered by Seller to Buyer shall have any liability to Buyer for any
inaccuracy in or omission from any such report.

               7.2     "AS IS".  Buyer acknowledges and confirms that it shall
purchase the Property in its "AS IS" condition "with all faults" and
specifically and expressly without any representations, warranties or
guaranties, except for the Limited Representations and the special warranties of
title contained in the Deed.

               7.3     Waiver and Release by Buyer.  Buyer specifically waives,
releases and discharges any claims, demands, causes of action, losses, damages,
liabilities, costs and expenses (including Attorneys Fees) of any and every kind
or character, known or unknown, it has, might have had or may have against
Seller (and Seller's officers, directors, members, employees and



-

 

agents), whether known or unknown, with respect to the environmental and
physical condition of the Property either patent or latent, its ability or
inability to obtain or maintain building permits, or other licenses or
governmental approvals for the use or operation of the Property, and/or
certificates of compliance for the Property, the actual or potential income or
profits to be derived from the Property, and any and all other state of facts
which exist with respect to the Property, excepting claims specifically relating
to a breach of Seller's Limited Representations, but only to the extent such
claims are permitted under this Agreement.

               BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL IMPLIED AND
EXPRESS WARRANTIES (EXCEPTING THE SPECIAL WARRANTIES OF TITLE CONTAINED IN THE
DEED AND BILL OF SALE), INCLUDING WITHOUT LIMITATION, IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS, OR ANY CLAIM FOR ANY DIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES RESULTING THEREFROM.

               7.4     Survival of Provisions.  The provisions of Paragraphs
7.1, 7.2 and 7.3 shall survive the Closing and shall not be limited or
eliminated by any provision terminating this Agreement.

               7.5     Seller's Limited Representations.  Seller represents and
warrants to Buyer, as of the Effective Date, the following:

                         (a)     Seller (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida and
(ii) has the authority and power to enter into this Agreement and to consummate
the Transaction.

                         (b)     The execution and delivery by Seller of, and
the performance and compliance by Seller with the terms and provisions of this
Agreement do not violate any of the terms, conditions or provisions of (i) its
articles of incorporation or bylaws, or (ii) any judgment, order, injunction,
decree, regulation or ruling of any court or other governmental authority to
which Seller is subject. No consent, waiver or approval by any third party is
required in connection with the execution and delivery by Seller of this
Agreement or the performance by Seller of obligations to be performed by Seller
under this Agreement.

                         (c)     Seller has not received any notice of (nor to
the best of Seller's knowledge are there) any actions, suits, proceedings or
claims, including without limitation any condemnation action or governmental
enforcement actions, pending or threatened against the Property, at law or
equity or before or by any governmental authority, except as shown on Schedule
7.5(c) attached hereto and made a part hereof (collectively, the "Litigation").

                         In the event that any of the representations set forth
in the foregoing paragraphs (a) through (c) are true on the Effective Date but
no longer true on the Closing Date for any other reason other than the
intentional act of Seller, and the failure of such representation or warranty to
remain true on the Closing Date constitutes a material and adverse change to the
status or condition of the Property which was not discovered by Buyer, and would
not have been discovered by Buyer by the exercise of reasonable and customary
diligence during the Inspections, Buyer shall have the right to terminate this
Agreement and receive a refund of the Deposit, after which neither party will
have any further rights or obligations hereunder, except for those liabilities
and obligations which by their terms survive the termination of this Agreement.

- 9 -



 

                         As used in this Agreement, the term "to the best of
Seller's knowledge" means, as to any matter being represented and warranted, the
actual knowledge of the Seller's Chief Executive Officer, President, General
Counsel and Chief Administrative Officer (collectively, the "Seller
Representative"). Additionally, "to the best of Seller's knowledge" excludes any
constructive knowledge and any matters which may be ascertained from Seller's
records, which matters are not within the current knowledge of the Seller
Representative. The representations and warranties set forth above as items (a)
through (c), inclusive, collectively shall be referred to as the "Limited
Representations." Notwithstanding anything to the contrary contained in this
Agreement, the Seller's Limited Representations shall not survive Closing.

               7.6     Buyer's Limited Representations. Buyer represents and
warrants to Seller, as of the Effective Date and the Closing Date, the
following:

                         (a)     Buyer has the authority and power to enter into
this Agreement and to consummate the transaction provided for herein.

                         (b)     The execution and delivery by Buyer of, and the
performance and compliance by Buyer with the terms and provisions of this
Agreement do not violate any of the terms, conditions or provisions of any
judgment, order, injunction, decree, regulation or ruling of any court or other
governmental authority to which Buyer is subject. No consent, waiver or approval
by any third party is required in connection with the execution and delivery by
Buyer of this Agreement or the performance by Buyer of obligations to be
performed by Buyer under this Agreement.

ARTICLE 8



Miscellaneous Property and Covenants

               8.1     Licenses and Permits.  Seller shall transfer and/or
assign to Buyer (to the extent transferable/ assignable) all licenses, permits,
certificates and miscellaneous agreements relating specifically to the Property
designated by Buyer in writing before the expiration of the Inspection Period,
provided that any such transfer and/or assignment shall be at no cost and
expense to Seller and shall be effectuated in a reasonable manner reasonably
agreed by Seller and Buyer. Buyer acknowledges that except for the Limited
Representations, Seller has made no representations or warranties of any nature
whatsoever regarding any management agreement, license, permit, certificate,
agreement or other miscellaneous property relating to the Property.

               8.2     Seller's Limited Covenants.

                         (a)     Seller shall not voluntarily create any liens,
encumbrances, defects in title, restrictions or easements (other than Permitted
Exceptions) affecting the Property.

                         (b)     From the Effective Date until the date of
Closing, Seller will not execute any new leases or renew or modify any existing
leases relating to the Real Property (excluding the Lease, as defined below),
without the Buyer's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

- 10 -

ARTICLE 9



Deliveries at Closing

               9.1     Deliveries by Seller.  At the Closing, Seller shall
execute and/or deliver or cause to be executed and/or delivered to Buyer the
following:

                         (a)     the Deed;

                         (b)     Bill of Sale;

                         (c)     Assignment and Assumption of Service Contracts;

                         (d)     No-Lien, Gap, Possession and FIRPTA Affidavit
("Seller's Affidavit");

                         (e)     Closing Statement;

                         (f)     the keys to all locks (excluding the keys to
the offices on the second floor), plans and specifications, if in Seller's
possession or control, of the buildings and improvements on the land,
certificates of occupancy and maintenance records;

                         (g)     authorizing certificate, resolutions and
incumbency certificate, evidencing Seller's authority to consummate the
Transaction;

                         (h)     such other documents and instruments as may be
reasonably required by any other provision of this Agreement or as may be
reasonably required by the Title Company or reasonably required to carry out the
terms and intent of this Agreement.

               9.2     Deliveries by Buyer.  At the Closing, Buyer shall execute
and/or deliver or cause to be executed and/or delivered to Seller the following:

                         (a)     Purchase Price, calculated and paid to the
Seller in accordance with this Agreement;

                         (b)     Assignment and Assumption of Service Contracts;

                         (c)     Closing Statement;

                         (d)     Authorizing corporate resolutions, incumbency
certificate, partnership certificate, partnership affidavit, partnership
agreement or other documentation, as appropriate, for Buyer, evidencing Buyer's
authority to consummate the Transaction; and

                         (e)     Such other documents and instruments as may be
reasonably required by any other provisions of this Agreement or as may be
reasonably required by the Title Company or reasonably required to carry out the
terms and intent of this Agreement.

- 11 -





ARTICLE 10



Closing

               10.1     Possession.  Upon receipt of the Purchase Price on the
date of Closing, Seller shall transfer to Buyer possession of the Property,
subject to the Permitted Exceptions. Upon receipt of the [*] , Seller shall
transfer to Buyer possession of the [*] subject to Seller's right to continue to
use pursuant to Section 1.2.

               10.2     Closing Costs.  Seller shall pay (a) the documentary
stamp tax due in connection with the conveyance of the Real Property, (b) the
cost of recording any instruments necessary to cure Title Defects, (c) all
brokerage fees required to be paid by Seller under the Brokerage Agreement (as
defined below), and (d) all fees and costs of its legal counsel.

               Buyer shall pay (a) the surtax due in connection with the
conveyances of the Real Property, (b) the cost of recording any documents
executed in connection with this Agreement (including, but not limited to the
Deed, but excluding the cost of recording any instruments necessary to cure
Title Defects), (c) the cost of the Survey, (d) all fees and costs relating to
the Inspections, (e) all title-related charges and the title insurance premium
due in connection with the issuance of the Title Commitment and the Title
Policy, (f) all fees, costs and points Buyer may incur in connection with
financing for the Transaction, provided that the Closing of the Transaction is
not contingent on Buyer's ability to secure such financing and/or satisfy any
conditions imposed by any lender in connection with such financing, and (g) all
fees and costs of its legal counsel.

               10.3     Prorations and Adjustments.  All income, revenue, lease
payments, expenses (including licensing and permitting fees), costs and fees
relating to the Property shall be prorated through midnight on the day preceding
the actual date of Closing based on actual and final bills or liquidated
amounts, provided that if actual and final bills or liquidated amounts are not
available at Closing, prorations shall be based on estimates mutually acceptable
to Seller and Buyer. The Purchase Price shall be increased or decreased to
account for the following prorations and adjustments:

                         (a)     Taxes.  2005 real estate and personal property
taxes regarding the Property shall be based on the actual 2005 taxes, except
that if the actual 2005 tax bills are not available at the time of Closing,
prorations shall be made based upon the real estate and/or personal property
taxes for the preceding year.

                         (b)     Assessments.  Certified, confirmed and ratified
special assessment liens levied against the Property, and pending liens for
which the municipal improvements have been substantially completed, as of the
expiration of the Inspection Period shall be paid by Seller; provided, however,
that if any special assessments are payable in installments, Seller shall only
be responsible for payment of installments to the extent accrued prior to the
Closing Date (including the prorated portion of the installment payable in the
current year). Pending liens as of the Closing Date, other than those for which
the municipal improvements have been substantially completed, shall be assumed
and paid for by the Buyer.

                         (c)     Deposits.  All utility deposits that are
transferred to the Buyer at Closing shall

- 12 -



be credited on the closing statement to the Seller. If any utility deposit is
not transferrable to the Buyer, then Seller shall be responsible for obtaining
the return of such deposits and Buyer shall be responsible for funding any
deposits required to replace the Seller's deposit.

                         (d)     Miscellaneous.  All other income and revenue
relating to the Property accruing through midnight of the day immediately
preceding the actual date of Closing shall be credited on the closing statement
to Seller. Buyer shall pay to Seller promptly after receipt, any income or
revenue collected by Buyer after the actual date of Closing attributable to the
period ending on the actual date of Closing. All expenses, lease payments, costs
and fees relating to the Property incurred through the actual date of Closing
shall be paid by Seller, while all expenses, costs and fees incurred after the
actual date of Closing shall be paid by Buyer.

               10.4     Reproration and Post-Closing Adjustments. Buyer and
Seller agree that upon the written request of either party, any proration based
on an estimate and not based on an actual and final bill or liquidated amount
may be reprorated upon the issuance of an actual bill or when the final or
liquidated amounts are ascertainable, provided that all prorations and
post-closing adjustments shall be finalized within sixty (60) days of the date
of Closing. The closing statement executed in connection with the Transaction
shall contain a provision regarding the reprorations and post-closing
adjustments permitted under this paragraph. Further, the provisions of this
paragraph shall survive the Closing and shall not be limited or eliminated by
any provision terminating this Agreement.

ARTICLE 11



Brokers

               11.1     Brokers, Finders and other Intermediaries. Neither Buyer
nor Seller have dealt with any broker, finder or intermediary of any kind in
connection with the Transaction, except for Buyer's dealings with Realty World
("Realty World") and Seller's dealings with Easton & Associates and Industrial
Group Realty, Inc. ("Easton/Industrial") (Realty World and Easton/Industrial
shall hereinafter sometimes be collectively referred to as the "Brokers"). Buyer
and Seller each represents to the other that except for the Brokers, there is no
broker involved in the Transaction and no fee, commission or sum however
characterized is due any broker, finder or intermediary in connection with the
Transaction, except for Seller's potential obligation to pay a brokerage
commission to the Easton/Industrial in an amount equal to [*] of the Purchase
Price (the "Brokerage Commission") in accordance with the terms of a separate
agreement between Seller and Easton/Industrial (the "Brokerage Agreement"),
Easton/Industrial's potential obligation to pay to pay Realty World a brokerage
commission in an amount equal to [*] of the Purchase Price in accordance with
the terms of a separate agreement between Easton/Industrial and Realty World,
and except as otherwise set forth in Paragraph 11.2 of this Agreement.

               11.2     Indemnification. Buyer and Seller each hereby agree to
indemnify and hold the other harmless against and from all claims, demands,
causes of action, judgments, losses, damages, costs or expenses, including
Attorneys Fees (as defined below) and liabilities which may be asserted or
recovered for fees, commissions or other compensation claimed to be due to any
broker, finder or intermediary in connection with the Transaction and arising
from such

- 13 -



party's dealings or alleged dealings, except that Buyer's indemnity of Seller
shall not relate to any monies due to Easton/Industrial under the Brokerage
Agreement.

               11.3     Survival After Closing. The provisions of this Article
11 shall survive the Closing and shall not be limited or eliminated by any
provision terminating this Agreement or be subject to the limitations contained
in Paragraph 13.1 of this Agreement.

ARTICLE 12



Casualty and Condemnation

               12.1     Risk of Loss.  The risk of loss in and to the Property
shall remain vested in Seller until the Closing, after which such risk shall be
the responsibility of Buyer.

               12.2     Notice.  In the event of Major Casualty, Minor Casualty,
Major Condemnation or Minor Condemnation (all as defined below), Seller shall
promptly notify Buyer in writing of same ("Seller's Notice").

               12.3     Casualty.  In the event of Major Casualty, the Buyer may
elect within fifteen (15) days from the Major Casualty to terminate this
Agreement, in which event the Deposit (to the extent paid by Buyer) shall be
returned to Buyer, and Seller and Buyer shall be released as to one another of
all obligations under this Agreement, except for those liabilities and
obligations which by their terms survive the termination of this Agreement, or
(b) if Buyer does not terminate this Agreement within fifteen (15) days from the
Major Casualty, then Seller and Buyer shall proceed to close the Transaction in
accordance with the terms of this Agreement and Buyer shall take title to the
Property in its damaged condition without a reduction in the Purchase Price,
provided that Seller at Closing shall assign to Buyer all insurance proceeds
payable under any existing insurance policies relating to the Casualty. For
purposes of this Agreement, "Major Casualty" shall mean damage by fire or other
casualty to the Property, the cost to repair will be in excess of $1,000,000.00
or the time required to repair will be longer than 180 days (as reasonably
determined by Seller).



                            In the event of a Minor Casualty, this Agreement
shall remain in full force and effect and Seller and Buyer shall proceed to
close the Transaction pursuant to the terms of this Agreement without a
reduction in the Purchase Price, provided that Seller at Closing shall assign to
Buyer all insurance proceeds payable under any existing insurance policies
relating to the Minor Casualty. For purposes of this Agreement, "Minor Casualty"
shall mean damage by fire or other casualty to the Property, the cost to repair
will be in the amount of $1,000,000.00 or less, or the time to repair will be
180 days or less (as reasonably determined by Seller).



               12.4     Condemnation.  In the event of a Major Taking the Buyer
may elect within fifteen (15) days from receipt of notice of such Major Taking
to terminate this Agreement, in which event the Deposit (to the extent paid by
Buyer) shall be returned to Buyer, and Seller and Buyer shall be released as to
one another of all obligations under this Agreement, except for those
liabilities and obligations which by their terms survive the termination of this
Agreement, or (b) if Buyer does not terminate this Agreement within fifteen (15)
days from the receipt of notice of the Major Taking, Seller and Buyer shall
proceed to close the Transaction pursuant to the terms of this Agreement without
a reduction in the Purchase Price, provided that Seller at Closing shall assign
to Buyer all condemnation proceeds or rights to condemnation proceeds

- 14 -



relating to the Major Taking. For purposes of this paragraph, "Major Taking"
shall mean actual condemnation or receipt by Seller of a notice of taking
relating to all or a portion of the Property resulting in a diminution in the
fair market value of the Property of more than $1,000,000.00 (as reasonably
determined by Seller).

                           In the event of a Minor Taking, this Agreement shall
remain in full force and effect and Seller and Buyer shall proceed to close the
Transaction pursuant to the terms of this Agreement without a reduction in the
Purchase Price, provided that Seller at Closing shall assign to Buyer all
condemnation proceeds or rights to condemnation proceeds relating to the Minor
Taking. For purposes of this paragraph, "Minor Taking" shall mean actual
condemnation or receipt by Seller of a notice of taking relating to all or a
portion of the Property resulting in a diminution in the fair market value of
the Property of $1,000,000.00 or less (as reasonably determined by Seller).

ARTICLE 13



Default

               13.1     Buyer's Default.  If Buyer fails to perform any of its
obligations under this Agreement ("Buyer Default"), Seller shall have the right
to terminate this Agreement and retain the Deposit as full and liquidated
damages ("Liquidated Damages"), which Liquidated Damages shall be Seller's sole
remedy at law or in equity (except for a default under Paragraph 11.2). The
parties hereto agree that the Liquidated Damages are not a penalty and represent
a fair and reasonable measure of the damages suffered by Seller in the event of
a Buyer Default, it being further mutually agreed that the exact amount of
damages resulting from a Buyer Default are incapable of determination with any
mathematical precision or certainty. Accordingly, the parties hereto agree that
the Liquidated Damages are unequivocally fair and reasonable under the
circumstances.

               13.2     Seller's Default.  If Seller fails to perform any of its
obligations under this Agreement ("Seller Default"), Buyer may either (i) bring
an action for specific performance or (ii) elect to receive the return of the
Deposit whereupon Seller and Buyer shall be released as to one another of all
obligations under this Agreement.

               13.3     Limited Remedies.  It is understood and agreed by and
between Seller and Buyer that in the event of a Buyer Default or Seller Default,
neither party shall have any right to seek any monetary damages (except for a
Buyer default under Paragraph 11.2) whether direct, indirect, consequential or
special, in any action at law, except for Seller's right to receive Liquidated
Damages upon a Buyer Default and Buyer's right to receive the return of the
Deposit upon a Seller Default.

ARTICLE 14



Notices

               14.1     Method.  Except as otherwise provided in this Agreement,
all notices, elections and other communications under this Agreement shall be
properly given only if made in writing and delivered: (i) by a major overnight
courier service such as "FedEx" at the addresses set forth

- 15 -



below, (ii) by hand delivery at the addresses set forth below or (iii) by
facsimile at the facsimile numbers set forth below, provided that any notice,
election or other communication sent via facsimile shall not be effective unless
such notice, election or other communication also is sent (within one (1) day of
the date of the facsimile) via overnight courier service or hand delivery as
provided in subparagraphs (i) and (ii) above. Notices, elections and other
communications shall be sent to the following:

Seller:

    

Elizabeth Arden, Inc.
14100 N.W. 60th Avenue
Miami Lakes, Florida
Attention: Mr. Oscar Marina
Phone: (305) 818-8114
Fax No.: (305) 818-8020

     

With a
copy to:

 

Adams, Gallinar & Iglesias, P.A.
1200 Brickell Avenue
Suite 900
Miami, Florida 33131
Attention: Michael D. Gallinar, Esq.
Phone: (305) 416-6810
Fax: (305) 416-6811

     

Buyer:

 

Nina Elazar
10141 S.W. 3rd Street
Plantation, Florida 33324
Phone: (954) 677-2222
Fax: (954) 677-2433

     

With a
copy to:

 

Robert G. Monas, P.A.
Heron Bay Corporate Center
11555 Heron Bay Boulevard
Suite 200
Coral Springs, Florida 33076
Attention: Robert G. Monas, Esq.
Phone: (954) 603-0494
Fax: (954) 603-0463

     

With a
copy to:

 

Hume & Johnson, P.A.
1401 N. University Drive
Suite 301
Coral Springs, Florida 33071
Attention: Henry Johnson, Esq.
Phone: (954) 755-9880
Fax: (954) 755-9899

- 16 -



or at such different address as either party may designate by written notice as
provided herein. Such notices, elections and other communications shall be
effective upon the earlier of receipt or the date that delivery is first
refused.

ARTICLE 15



Miscellaneous

               15.1     Attorneys' Fees.  As used in this Agreement, "Attorneys
Fees" shall mean all attorneys' and legal assistants' fees, costs and expenses,
including such fees, costs and expenses incurred at the trial and appellate
court levels as well as those fees, costs and expenses incurred in connection
with pre-trial matters, bankruptcy matters and post-judgment proceedings. In the
event of any litigation arising out of this Agreement, the prevailing party
shall be entitled to recover Attorneys Fees.

               15.2     Assignment.  Buyer may not assign all or any portion of
her rights under this Agreement to any person or entity, without the Seller's
written consent; provided however, that on a one-time basis prior to the
expiration of the Inspection Period, the Buyer may assign all of her rights
under this Agreement to any person or entity, which assignment only shall become
effective upon the execution by the Buyer and the assignee of an assignment and
assumption of contract (in form and content satisfactory to Seller) providing
for the assumption by the assignee of all obligations under this Agreement (the
"Assignment of Contract") and delivery of the Assignment of Contract to Buyer.

               15.3     Governing Law and Venue.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida.
The parties hereto agree to submit to the jurisdiction of Florida in connection
with any claims or controversy arising out of this Agreement and that venue for
such actions shall be in Miami-Dade County, Florida.

               15.4     Effect of Partial Invalidity.  If any one or more of the
provisions of this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been made a part hereof.

               15.5     Construction.  Except as may be expressly provided
herein to the contrary, including but not limited to the Limited
Representations, the parties acknowledge that with respect to the Transaction
(a) each party and its counsel have reviewed and revised this Agreement and that
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits thereto, (b) neither party has
received from the other any accounting, tax, legal or other advice, or relied
upon any promises, representations, warranties or inducements by or on behalf of
the other party, and (c) each party has relied solely on the advice of its own
accounting, tax, legal and other experts and advisors.

               15.6     Counterparts.  This Agreement may be executed in any
number of counterparts, any or all of which may contain the signatures of less
than all of the parties, and all of which shall be construed together but as a
single instrument.

- 17 -



               15.7     Waiver.  The waiver of any of the provisions of this
Agreement by any of the parties hereto shall constitute a waiver of that
provision, on that occasion only, and shall not with respect to any other
occasion constitute a waiver of that or any other term of this Agreement.

               15.8     Entire Agreement.  All understandings and agreements
heretofore made between the parties are merged into this Agreement including the
Schedules. There are no oral promises, conditions, representations, warranties,
guaranties, understandings, interpretations or terms of any kind as conditions
or inducements to the execution of this Agreement in effect between the parties.
No change, amendment or modification of this Agreement shall be valid unless the
same is in writing and signed by the parties hereto. No waiver of any of the
provisions of this Agreement shall be valid unless the same is in writing and is
signed by the party against whom enforcement is sought and shall be valid only
for the particular time and circumstances for which it is obtained.

               15.9     Calendar/Business Days.  Unless otherwise provided in
this Agreement to the contrary, all time periods shall be computed in calendar
days. If any deadline falls on a Saturday, Sunday or national legal holiday,
performance will be due on the next Business Day. All time periods will end at
5:00 p.m. eastern standard time of the applicable day. As used in this
Agreement, "Business Day" shall mean any day other than a Saturday, Sunday, or
legal holiday on which national banks are authorized by federal law to close.
Time is of the essence in this Agreement.

               15.10     Headings.  Headings and captions at the beginning of
each numbered paragraph of this Agreement are solely for the reference of the
parties and shall not affect the interpretation of this Agreement.

               15.11     Recording.  Neither this Agreement nor a memorandum of
this Agreement shall be recorded by either party in the Public Records of
Miami-Dade County, Florida, or in any other Public Records in any other County
in the State of Florida. If Buyer records or causes this Agreement or a
memorandum of this Agreement to be recorded, such act shall constitute a Buyer
Default.

               15.12     Confidentiality.  If for any reason whatsoever the
Transaction is terminated prior to Closing, all information and documentation
delivered to Buyer by Seller or its agents shall be promptly returned to Seller.
Additionally, all information and documentation, as well as any information
otherwise obtained or generated by Buyer and its consultants is confidential and
shall not be disclosed by Buyer to any party at any time, other than Buyer's
attorneys, accountants, consultants, and potential or existing lenders and
investors, without Seller's prior written consent. Prior to Closing, Buyer and
Seller agree to maintain in confidence and agree not to disclose the terms and
provisions of this Agreement and matters relating to the Transaction, except to
the extent required by applicable laws (including, without limitation,
SEC-required disclosures). Further, Buyer and Seller each agree to use their
good faith efforts to prevent any and all such persons retained by them from
disclosing any information to third parties with regard to the Transaction.

               15.13     Radon Gas Notice.  Pursuant to Florida Statutes
ss404.056, Seller is required to deliver the following notice to Buyer and Buyer
acknowledges receipt of the following notice:

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to

- 18 -

persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

               15.14     Lease Contingency.  On the Closing Date, Seller, as
tenant, and Buyer, as landlord, shall execute the lease agreement relating to
the Seller's occupancy of the second floor of the Property subsequent to the
Closing Date, which lease shall be in the form attached hereto as Schedule
15.14(a) (the "Lease"), which Lease shall become effective as of, and be
expressly conditioned upon, the Closing. The Lease shall provide, among other
things, that Seller shall lease the entire second floor of the Property
(approximately 30,000 square feet) and one hundred fifty (150) parking spaces,
both as depicted on the drawing attached hereto as Schedule 15.14(b) and made a
part hereof. The Lease shall be for a term of [*] months commencing as of the
Closing Date (the "Initial Term") at the gross rental rate of [*] (plus any
applicable Florida sales tax), payable monthly, in advance; provided, however,
that Seller may elect to terminate the Lease at anytime prior to the expiration
of the term thereof by delivery of thirty (30) days prior written to the Buyer.
The Lease shall be a "gross lease" such that Seller shall have no liability
whatsoever for operating expenses, utility charges, maintenance expenses,
insurance expenses, real property taxes or any other costs in connection with
the leased premises. The Lease shall also require that Seller maintain
commercial general liability insurance with minimum limits of liability in an
amount of Two Million Dollars ($2,000,000.00) per occurrence and name Buyer as
an additional insured. Accordingly, Buyer shall be responsible for the payment
of all operating expenses, real property taxes, assessments, utility charges
(including, but not limited to, gas, water, sewer and electrical charges),
maintenance expenses, insurance expenses and all other costs in connection with
the leased premises. Following the expiration of the Initial Term, Seller shall
have the option to extend the Initial Term on a month-to-month basis; provided
that if Seller elects to extend the Lease beyond the Initial Term then Seller
shall be required to provide Buyer with sixty (60) days written notice prior to
Seller's termination of the Lease. Following the expiration of the Initial Term,
Buyer may elect to terminate the Lease by delivery of ninety (90) days prior
written notice to Seller

               IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement
as of the Effective Date.

 

Signed, sealed and
delivered in the presence
of:

          

SELLER:

     

/s/ Laz Rothstein

 

ELIZABETH ARDEN, INC., a Florida Corporation

Name:

Laz Rothstein

       

By:

/s/ E. Scott Beattie

/s/ Ana M. Chavez

 

Name:

E. Scott Beattie

Name:

Ana M. Chavez

 

Title:

Chairman & C.E.O.

     

 

- 19 -



 

 

         

       

/s/ Crystal Yen

 

BUYER:

Crystal Yen

         

/s/ Shelyn Lee

 

/s/ Nina Elazar

Shelyn Lee

 

Nina Elazar

     

 

- 20 -

Schedules

 

Schedule 1.1-A

   

-

   

Real Property

 

Schedule 1.1-B

 

-

 

Buyer's Fixtures

 

Schedule 1.1-C

 

-

 

Personal Property

 

Schedule 1.1-D

 

-

 

Seller's Personal Property and Fixtures

 

Schedule 1.1-E

 

-

 

[*]

 

Schedule 4.1

 

-

 

Permitted Exceptions

 

Schedule 4.2-A

 

-

 

Service Contracts

 

Schedule 4.2-B

 

-

 

Assignment and Assumption of Service Contracts

 

Schedule 7.5(c)

 

-

 

Pending Litigation

 

Schedule 15.14(a)

 

-

 

Lease

 

Schedule 15.14(b)

 

-

 

Lease Space and Parking Spaces

 

 

- 21 -

 